Title: To Thomas Jefferson from Baron von Geismar, 27 June 1801
From: Geismar, Baron von
To: Jefferson, Thomas


               
                  a Hanau le 27 de Juin 1801.
               
               Je fais mon Compliment aux Americains du Choix de President qu’ils ont fait, aiant eté temoin, plus d’une fois du tendre Interes que Vous prennes au bien etre de Votre patrie, puissies Vous vivre long Tems; et reusir en Tout, pour rendre heureux et etablir un bien etre parfait à Vos Concitoyens—Mais malheureusement pour moi Votre nouveau Poste me laisse esperes encore moins d’avoir quelque fois de Vos Nouvelles—Il y-a au dela de 2 Ans que je n’ai pas eu un mot de Votre part—Avant 14 Mois j’ai fait partir mon Nro 4 dont je joins ici la Copie. Depuis Msr Jacob Mark a envoié a plusieurs interessés des Vins de Madeira et d’autres Marchandises pour les dedomager en attendant des Interes, mais je n’ai rien eu pour ma part, j’en ettais d’autant plus Tranquile esperant que Vous continueries de prendre quelque Interes a mon Affaire, que je Vous prie de terminer comme Vous pourres et come Vous jugeres apropros:—Je ne doute nullement que Msrs Philip Schuyler et Msr Jacob Mark prendront mes Affaires a Coeur Si Elle est recomondée par Vous Si Vous le croyes necessaire je Vous enverrais les Originaux des Billets que j’ai en Main, et dont Vous deves tenir plusieurs Copies Si Elles Vous Sont parvenues—Je Suis embarassé de Vous etre a Charge Si long tems avec une Affaire peut etre desagreable pour Vous—mais j’ose compter Sur Votre pardon Monsieur en faveur de l’Amitié que Vous m’aves temoigné autre fois, et ne connaisant Personne ches Vous au quel j’oserais m’adreser avec cette confiance—Soies en revonge assuré que je ne desire rien au monde plus ardement, que de pouvoir rendre Service Sur ce Continent Soit a Vous, a Vos Amis, ou a Votre Patrie
               Je ferais passer celle ci par la Hollande par Msrs Van Staphorst et Hubbard etant, come je crois le Chemin le plus Sur
               Je finis par Vous demander la Continuation de Votre Amitie et d’etre persuadé de l’attachement inalterable avec le quel je Vous Suis devoué pour la Vie
               Geismar
             
               editors’ translation
               
                  Hanau, 27 June 1801
               
               I compliment the Americans on the choice of president they have made, having been more than once a witness to the loving interest you take in the well-being of your native land; may you live a long time and succeed in everything to render your fellow citizens happy and establish for them perfect well-being. But unfortunately for me, your new post gives me even less hope of having news of you occasionally. It has been over two years since I have heard a word from you. Earlier than fourteen months ago, I sent my no. 4, of which I attach hereto a copy. Since then Mr. Jacob Mark has sent to several interested individuals Madeira wines and other merchandise to compensate them while they are awaiting interest, but for my part I have received nothing. I was all the more at peace about it, hoping that you would continue to take some interest in my business, which I beg you to bring to an end as you can and as you judge fitting. I have no doubt that Mr. Philip Schuyler and Mr. Jacob Mark will take my affairs to heart if it is recommended by you. If you think it necessary I shall send you the originals of the notes that I have in hand and of which you must have several copies if you received them. I am uncomfortable in being a burden to you for so long in an affair that may be disagreeable for you, but I count on your forgiveness, Sir, in favor of the friendship that you showed me formerly and knowing no one in your country to whom I dared address myself with that confidence. On the other hand, rest assured that I desire nothing in the world more ardently than to be able to be of service on this continent whether to you, your friends, or your country.
               
               I shall have this pass through Holland by Messrs. Van Staphorst and Hubbard, that being, I believe, the most certain route.
               I end by requesting the continuation of your friendship and that you be persuaded of the unalterable affection with which I am devoted to you for life.
               
                  
                     Geismar
                  
               
            